 AU,TOPROD, INC.597Autoprod,Inc.andShopmens Local Union No. 455,International Association of Bridge,Structural andOrnamental IronWorkersAFL-CIO. Cases29-CA-2778 and 29-CA-2806February 2, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND PENELLOOn November 21, 1972, Administrative Law JudgeMilton Janus issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,'findings, and conclusions2 of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Autoprod, Inc., NewHyde Park, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth insaid recommended Order.ITheRespondenthas excepted to certain credibility findings made bythe AdministrativeLaw Judge It is theBoard's establishedpolicy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvincesus thatthe resolutionswere incorrectStandard DryWallProducts, Inc.,91 NLRB 544, enfd 188 F 2d 362 (C A 3). We havecarefullyexaminedthe recordand find no basis for reversing his findings.YWhile ChairmanMiller agrees that a bargainingorderisappropriateherein,he would,for reasons stated in his separate concurrence inUnitedPacking Company of Iowa, Inc,(87 NLRB No. 132, predicatethis remedysolely on theextensive 8(a)(1) and(3) violationsfound herein.DECISIONSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge: This casewas tried July 31 through August 2,1972, in Brooklyn,New York.Charges were filed by the Union on March 2,1972, in Case29-CA-2778,and on March 20, in Case29-CA-2806.A consolidated complaint based thereon wasissuedonApril 28,1972.Unless specifically statedotherwise,alldates and events set out here occurred in1972.The complaint alleges that agents of Respondentinterrogated and threatened employees concerning theirmembership in, and activities on behalf of, the Union; thatitdischarged two employees,Walter Audersch and JoseAres,for joining the Union;and that it thereafter refusedtorecognize theUnion as the collective-bargainingrepresentative of its employees,despite the designation oftheUnion by a majority of its employees as theirrepresentative.Upon theentire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs received from the General Counsel and theRespondent,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent maintainsitsprincipaloffice andplace ofbusinessinNew HydePark,Long Island,New York,where it is engaged in the manufactureand distribution ofmachinery for the foodprocessingindustry.In 1971, in theoperationof its business,Respondent purchased andcaused to be delivered metal and other goods and materialsvalued in excess of$50,000 from States other than NewYork. I find that Respondent is an employer engaged incommerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDI find that the Charging Union is a labor organizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA.Background and IssuesThe operative events in this case occurred during a shortperiod spanning late February and early March. At thebeginning of the period,there were 14 production workersin the plant. Two of them, Audersch and Ares, weredischarged on March 1, and a third,Hoffman,resigned onMarch 7.None of these had been replaced by the time ofthe hearing.After some preliminary discussion among themselves asto the need and desirability of unionization,generatedprincipally by the factthat Respondent had no pensionplan, four employees, Audersch, Ares, Hoffmann, andMeller,went to talk to the president of Local 455, WilliamColavito, on Friday afternoon, February 25. Colavito gavethem union literature and authorization cards to distributeto the employees. After the normal quitting time onMonday, February 28, 11 employeesmet at abar and grillnear the plant and signed authorization cards for theUnion.The other three employees were required to workovertime that afternoon and did not attend the meeting.On Wednesdaymorning,March 1,before work wasscheduled to begin,Audersch and Ares were discharged.The same morning,PlantManager Nardozza spoke to theremaining employees individually in his office,explainingwhy he haddischarged Audersch and Ares, and making201NLRB No. 97 598DECISIONSOF NATIONALLABOR RELATIONS BOARDcertain inquiries and statements, which will be gone intolater.The same day. after receiving the II signed cardsfrom Ares, the Union sent the Companya telegramwhichAUTHORIZATIONFOR REPRESENTATIONwas delivered the next day, in which it claimed to representa majority of the plant employees, demanded recognition,and offered to demonstrate its majority to an impartialthird party.'Wednesday afternoon, after work, Colavitomet with some of the employees at the bar and grill wherethe cards had been signed 2 days before. They discussedthe discharges, and the conversations Nardozza had hadwith them earlier that day.The issues are whether some of the 11 employees whohad signed cards had been induced to do so by falseShopmen'sLocal Union No. 455 of theInternational Ass'n of Bridge, Struc-tural and Ornamental Iron WorkersI, the undersigned, employee of the(Nameof Company)(City)(State)representations as to their purpose; whether Auderschandemployed asAres had been dischargedbecause of their participation in(Job Title)theUnion's organizing campaign; whether Nardozza'sShift No.inquiries and statements made to the employeeswereBadgeor Clock No.coercive; and finally, if violations of Section 8(a)(1) and (3)Telephone No.loccurred,whether a bargaining order should be issued.residing at(Street Address)B.The Authorization CardsThe General Counsel introduced II authorization cardsto establish the Union's majority as of March 1. Thefollowing nine employees each identifiedhis signature on acard:DaSilva, Zehetner, Simone, Meller, Parducci, Vier-heller,Maurer,Audersch, and Ares. I received twoadditional cards over Respondent's objections that theyhad not been personally identified. One of these, Yameji'scard,was identified by Audersch, while the other,Hoffmann's card, was identified by Ares.Yameji is a deaf-mute who communicates with otheremployees in the plant by rudimentarysignlanguage andgestures. He can read English. According to Audersch, hegave Yameji an authorization card to read at the meetingon February 28. Yameji read it, made a gesture ofapproval, and then signed and returned the card toAudersch, who witnessed it on its back. Yameji was stillemployed at the plant at the time of this hearing, and couldhave been called by the General Counsel to identify hissignature,or by Respondent, if it doubted its authenticity,but in view of the difficulties in communicating with him, Idraw no inferences from the reluctance of either party tocall him.Hoffmann was no longer employed by Respondent atthe time of this hearing. Ares testified that Hoffmannsigned a card in his presence, and then gave it to Ares, whowitnessed it on the back.The Board has uniformly held that an authorization cardmay be 'authenticated by the person who solicited itssigner, and who saw him sign it in his presence.2 Moreover,there can be no doubt in this case that the card solicitorsknew the signers personally. I therefore confirm my rulingreceiving in evidence the cards of Yameji and Hoffmann.The cards read as follows:iThe Union fileda petition for a Board election on March 12, and anagreement for a consent election was approved by the Regional Director onMarch 14.Afterthe issuance of the complaint in the instant case, theRegional Director canceled the scheduled election, pending disposition ofthe charges in this case.2Ship ShapeMaintenanceCo, Inc189 NLRB No 58,and cases cited inits in 6(City)(State)(Zip)hereby authorize and designate Shop-men'sLocal Union No. 455 of theInternational Association of Bridge,Structural and Ornamental IronWorkers(affiliatedwith the A. F.of L.) toact as may sole and exclu-sive agent and representative forall purposes of collective bargain-ing, whether under the operation ofthe NationalLaborRelations Act orotherwise.DateSignature(Employee)(Thiscard is not an application forUnion membership)It is evident that theseare single-purpose cards-de-signed to authorize the Union to act as the collective-bargaining representative of the signer. Respondent con-tends, however,thatwhat the card says it means waseffectively negated by representations as to other purposes,madeby Audersch, Ares,and Meller.Ishallfirstconsiderwhat Colavito told the fouremployees who came to see him at the union office onFebruary 25,since it is reasonable to assumethat theywould pass on to the other employees what Colavito hadtold them. Colavito testified that he told them, when theycame to inquire about the Union,that if they wanted it torepresentthem theyshould get the cards filled out, signed,and witnessed.He denied that he told the four that if theemployees signed cards it would not mean that they weresigning for the Union, or that it was only preliminary toother action which might be taken later.On rebuttal, afterRespondent'switnesses testified as to what Audersch,Ares, or Meller had told them at the meeting on February28, Colavito specifically denied that he had told the fourthat he wanted the cards signed just for information, thatthe cards did not mean anything, or that he only wanted to AUTOPROD,INC.599learn if there was any interest shown by the men so that hemight talk to them later.Colavito was corroborated by Ares, who testified thatColavito had explained the Union'spensionplan, hadgiven them some union literature to distribute,and hadtold them that if the people in the shop wanted to berepresented by the Union, the only thing necessary was toget a majority to sign the cards.Meller, the only one of the four still employed byRespondent by the time of the hearing, said that Colavitohad told them he needed to have signed cards to know howmany employees were interested in the Union, so he couldmeet with them to tell them about the Union's program,but that signing a card did not mean that the employee wasin the Union.The critical question concerning possible misrepresenta-tion of what the cards meant does not, of course, dependon what Colavito told Ares and the others on February 25,but on what they told the other employees on February 28.According to Audersch, most of the explaining was doneby Meller and Ares. The employees in attendance alreadyknew that they were there to learn more about the Unionand to decide what they wanted to do about it. No onemade a formal report on the meeting with Colavito;employees asked questions and were answered by whomev-er the question had been directed to. Meller says he toldthe employees who asked him aboutsigning acard that itdidn't mean they would be in the Union, but only to showthat they were willing to listen to what the Union had tooffer them. He also testified that he had tried earlier thatday to get some of the employees to sign cards, and hadgiven some of them union literature,but that no one wouldsign a card then.Ares testified that he had told the employees to whom hespoke on February 28 that if they wanted the Union torepresent them they should sign a card. He denied that hehad told anyone that he would not be under any obligationby signing, or that the purpose insigningwas to show theUnion that there was sufficient interest among theemployees to make it worthwhile for a union representativetomeet with them later to explain its program. Auderschsaid he had told employees to sign a card if they wanted tojoin the Union or to have it represent them, that no onewould be forced to do so, and that the government wouldprotect them against discrimination if they did sign.Two of the card signers, Yameji and Hoffmann, did nottestify,whileMaurer, who did, said nothing about anyrepresentationsmade to him to induce him to sign. Theremaining signers,Meller,Vierheller, Simone,DaSilva,Zehetner, and Parducci, testified in varying terms but withessentially similarmeaning that they had been told byAres,Meller, or Audersch that their signing was merely toshow their interest in hearing more about the Union, butthat it did not mean that they were "in" the Union.As the employees' meeting on February 28 had noformal structure, there was no single spokesman for theUnion whose representations as to the purpose of the cardswould bind it. Meller, Ares, and Audersch answeredwhatever they were asked, in the light of their understand-ing of what Colavito had told them. Those who signed hadthe opportunity to read the cards, which unequivocallystated their only purpose as the designation of the Unionas their representative for collective bargaining. All theemployees could read and understand English, although itis true that for most of them, it was their second language.Their attendance at the meeting was voluntary, and theyunderstood that they had come to consider a matter ofimportance to them. DaSilva, one of thesigners, had beenthe one to suggest Local 455 as a union possibly suited totheir needs, while Meller, on his own initiative, had beenone of those who had gone to meet with Colavito to learnwhat the Union could do for them. Union literature hadbeenmade available to them both before and at themeeting, and there was no attempt to cut off discussionabout what they had to do toenlist theUnion on theirbehalf. If some of them did not read the cards, as theytestified they hadn't, it must have been because they wereotherwise satisfied as to their purpose.Colavito was an experienced union official who had noreason to mislead employees who had come to him on theirown initiative for advice on organizing the shop. I credithis testimony that he told Meller, Ares, Audersch, andHoffmann that, if a majority of the employees signed thecards, the Union would represent them, and that he did nottell them that their signing was preliminary to furtherdiscussions about the Union. Meller's recollection thatColavito told them anythingelse is, I find, erroneous, beingcolored by his natural inclination, as the only remainingmember of the organizing group still employed by theCompany,to disentangle himself from a campaign thathad turned sour. And for thesame reason, I do not credithis testimony that he told any of the employees that signingthe cards would have no binding effect on them. I do creditAudersch and Ares that, in their answersto questions, theydid not tell anyone that the signing of a card had a purposeother than what the carditself soplainly stated.I therefore find that the cards were valid authorizations,and that the Union represented a majority of theemployees as of the date of the Union's demand, whetheror not Audersch and Ares are to be included in the count.3C.TheDischargesOn Tuesday, February 29, the day after the cardsigning,Ares was not at work, having previously been excused totake his daughter to the hospital. Audersch testified that heobserved Nardozza, the plant manager, and one of theother principals in the firmmeeting ina private office thatmorning, and that Nardozza then left the plant around 10a.m. for the rest of the day. Both themeeting andNardozza'sabsenceformost of the daywere unusualoccurrences, according to Audersch.On Wednesday, March 1, when Audersch and Aresreported for work at 7:30 a.m., they found their timecardsmissing from the rack. When they asked Nardozza aboutit,he took them into his office and told them he was laying3N L R B v. Gissel Packing Co,Inc, 395 U S. 575;Levi Straws & Co,172 NLRB 732 600DECISIONSOF NATIONALLABOR RELATIONS BOARDthem off for lack of work. They were both very upset andasked him why he was laying them off so suddenly withoutwarning,and preferring less experienced employees.Nardozza refused them any further explanation.Ares thenasked him about getting their unemployment compensa-tion forms filled out, and Nardozza told them to comeback at 10 o'clock but to leave the plant immediately. Asthey were leaving, Auderschagainasked why they werebeing laid off, since Nardozza could have no complaintabout his work. Nardozza then replied, according toAudersch, that the layoff had nothing to do with his work,but that his decision was final.They returned to the plant about 10 a.m., and adisturbance occurred then when Audersch asked the threemen who had not attended the meeting on February 28, ifthey had signed the cards which Ares had previously giventhem. Nardozza came out of his office, shouting at them toget away from his men. Audersch and Ares then went intoan office with Nardozza, where a secretary completed theunemployment compensation forms. They then left theplant.Later thatmorning,Nardozza called each of theemployees into his office to explain why he had laidAudersch and Ares off. He also asked each employee if hewanted a union,because as he said,he had heard one ofthe employees tell Audersch and Ares, during the earlierdisturbance, to get out, they didn't want a Union in theplant.According to Nardozza,this was his first indicationthat there might have been union activity in the plant.Afterwork that day, Colavitomet with 8 to 10employees, including Audersch and Ares, at the bar andgrillwhere the cards had been signed on Monday. Some ofthemen told of their conversations with Nardozza in hisoffice that morning, while Audersch and Ares describedthe circumstances of their discharge. Colavito told themthat the Unionwould file charges against theCompany,and urged the men to stay with the Union and that itwould eventually win.The reasons asserted by the Company at the hearing,through the testimony of Nardozza and Tropp, itspresident, for discharging Audersch and Ares at thebeginning of the work shift on March 1, are that itsbusiness prospects necessitated a reduction in employment,and that the two employees selected for layoff were theleast deserving of retention. It denies that it knew of anyactivities on behalf of the Union on the part of any of itsemployees until after it had discharged Audersch and Ares.As for the Company's business prospects, Tropp testifiedthat before August 1971, the firm had a backlog of ordersof between $300,000 to $500,000 in value, but that by theend of 1971, it had fallen below $300,000. Between Januaryand March 1972, the backlogwas againreduced to below$200,000. Then, on February 15, the three principals in theCompany, including Tropp and Nardozza, met anddecided that they would have to let at least two employeesgo if they did not receive any substantial orders by the endof the month. No such orders came in, so they met againIThis is howthe transcript of the hearing reads,but Troppmay haveactually testified thatitwas theirdecision to lay off Auderschand Ares onthe lastdayof the month The last Friday in Februarywas the 25th, whilethe lastday was the 29th, a Tuesdayon February 25, and on Nardozza's recommendation,decided to lay off Audersch and Ares as of the last Fridayof the month which, according to Tropp, coincided withthe end of the pay penod.4Even if Tropp meant that they were to be laid off on the29th, the fact is they were not informed in advance of thatdecision, but were told of it only when they reported forwork on March 1. Although Ares was not at work on the29th, Nardozza knew that he would be away on an excusedabsence and could have informed him and Audersch onMonday, the 28th, if in fact the decision to discharge themhad been made on the 25th. It is also worth noting, inevaluating Tropp's testimony that the decision was to laythem off on the 29th, because it also coincided with the endof the pay period, that the Company's pay period began onThursday, and that in this week it began on March 2. Thus,by discharging them before work began on March 1,Audersch and Ares were laid off one day short of the closeof the pay period.As to his reasons for selecting Audersch and Ares forlayoff,Nardozza testified that Audersch constantly mademistakes in his work, had a poor tardiness record, and hadpersonal problems which affected his work; while Ares wasalso tardy quite often, drank on the job, and had notfulfilled the expectations he had when he appointed Aresas one of his two assistants in July 1971. Nardozza saidthatAres was his first choice for a possible layoff, whileAudersch was his second.Ares had been employed 7 years by the Company, andhad the second longest seniority in the plant. The previousJuly,Nardozza had designated him and Zehetner as histwo nonsupervisoryassistants,and had then given the twoof them substantial raises. At the end of 1971, Ares hadalso been given a bonus of 2 weeks pay, and another wageincrease of 15 cents per hour. Ares could work as amachinist,welder and assembler, and for the past fewmonths had worked mainly in assembling the Company'svaned machinery products with the help of one or twoother employees.As for the charge that Ares drank on thejob, the credibletestimony is that Ares had an occasional beer at lunchtime,and might bring a bottle of wine with him when he workedon Saturdays and Sundays on the so-called side jobs whichthe Company gave employees to workon in their free time.Nardozza knew of the practice, which other employees alsoindulged in, and had never raised any objection to itbefore.As for Ares' alleged excessive tardiness, that alsoseems tohave been accepted and condoned, as it was in thecase of other employees, including Zehetner, Meller andDaSilva all of whom had worse tardiness records thanAres in the 6 months preceding his discharge .5Audersch had worked 3 years for the Company, and hadreceivedChristmas bonuses andwage increases as hadother employees, although hisincreaseswere smaller thanthose of some other employees. There is testimony byNardozza and by some of Audersch's fellow workers that5 In anyevent, the Company produced no recordsas toAres'tardinessas it did for Audersch Even Audersch's record was not as poor as those ofthe three employees named above AUTOPROD,INC.601he was less proficient in his work than some others, but myimpression from all the testimony on the point is thatAudersch was neither the worst nor the best employee inthe plant. Nardozza did not refer to anything occurring inthe past few months to convince me that there was anydeterioration in Audersch'swork in that period. He wastardy occasionally, but so were many others, while hispersonal problems,cited by Nardozza as a reason fordischarging him, had been of long duration.On the whole, the reasons given by Nardozza forselectingAres and Audersch as the two employees to belaid off strike me as contrived. By every objective standard,Ares stands out as one of the most valuable employees inthe plant.He had received two substantial raises in lessthan a year,was a versatileemployee withextensiveexperience in all the Company's production processes, andhad recently been selected by Nardozza as one of his twoassistants.Nor was Nardozza's testimony that Ares wasnot fulfilling his expectations supported by any examplesof failure to perform to so vague a standard. Thus,Nardozza's failure to reconcile his statement that Ares wasthe employee least worthy of retention with Ares'previousstatus as a highly valued employee, leads me to concludethatNardozza's true reason for discharging him wassomething other than what he testified to.As for Audersch,although there is somewhat morejustification for selecting him for discharge,it is hardlyoverwhelming. He had performed adequately for 3 years,there was no sudden change in his work performance, andhis tardiness record was no worse than that of otheremployees.No substantiation through business records which couldbe checked was offered for Tropp'sconclusionthat theCompany wassuffering a serious decline in its businessprospects.Even granting that its backlog of orders wasdropping,it is nevertheless true that current orders werebeing processed,and that there were times when it wasnecessary for employees to work overtime to complete suchorders on schedule. There are only the unsubstantiatedassertionsof Tropp and Nardozza that they decided onFebruary 15 to lay off employees if new orders were notreceived in the next 2 weeks. No estimate was given as tothe time lag between receipt of an order for machinery andits shipment, and in the absence of such information, it isdifficult for me to understand why the Company thought itnecessary to lay anyone off while it still had a backlog oforders amounting to at least $200,000. It is not myintention to dispute .he Company's business judgment astowhen to reduc.; its working force, but I must stilldetermine whether the discharges were prompted entirelyby business considerations, as it claims they were, orwhether they were motivated in whole or in part by a desireto rid itself of two Union adherents.Proof of such illegal motivation must depend onevidence that Nardozza knew as early as the beginning ofthe work shift on March 1, that the Union was engaged inorganizing the employees. Nardozza denied that he learnedof such activities until the disturbance in the plant after hehad discharged Audersch and Ares, but the circumstancessurrounding the discharges lead me to infer otherwise.Nardozza had the opportunity to learn of it, since someunion literature had been distributed to the employees atthe plant before the Union meeting on February 28. Also,Ares testified credibly that he had given cards at the end oftheworkday to the three employees who had to workovertime on February 28, Montes, Sinagara and Bergami,and that Nardozza saw him talking to them. Nardozza alsohad other opportunities to observe since he spent much ofhis time on the plant floor, in direct contact with the plant'stotal complement of 14 production workers. Principally,however,it isthe precipitate discharge of two of the fouremployees who had actively organized the employees onbehalf of the Union, in the middle of a pay period and atthe beginning of a shift, for reasons which I do not believe,which lead me to conclude that Nardozza had learned nolater than the preceding day that most of his employeeshad already taken steps which could lead to theirrepresentation by the Union.6I find, based on the foregoing, that Nardozza dischargedAudersch and Ares on March 1 because he knew orsuspected that they had been directly involved in theUnion's campaign to organize the employees. Discrimina-tion in employment for union activities is, of course, aviolation of Section 8(a)(3) of the Act.D.The 8(a)(1) AllegationsThe discharges of Audersch and Ares caught the otheremployees by surprise. As Sinagara put it, they werestupefied by it because Audersch and Ares had been thereso many years. Nardozza immediately set about justifyinghisaction, calling each employee individually into hisoffice to tell them his version of why he had laid them off.He also used the occasion to inquire into the reasons fortheir disaffection and their interest in the Union.Thus, DaSilva testified that Nardozza had told him thatmorning that he had laid off Ares because he hadn't beenperforming his duties well, and Audersch because ofabsenteeism, tardiness, and inefficiency.He then askedhim if he wanted the Union, insisting at the same time thatitwasn't because of the Union that he had laid off Aresand Audersch. DaSilva would not give him a direct answer.Nardozza also told him that if the Union got in, the sidejobs would probably be cut because he did not think theUnion would allow the Company to continue with them.Zehetner said that Nardozza asked him in their privateconversation that morning what he thought about theUnion, and that he had told Nardozza that he would like apension plan. He said that Nardozza had also told him thatthemen could have a union if they wanted it, and that6Wiese Plow Welding Co., Inc.,123 NLRB 616, 618;N.L.R.B. v. MaloneKnittingCompany(consolidatedwithN. L.RB. v. Joseph Antell, Inc.),358F.2d 880(C.A. 1); andLong Island AirportLimousineService Corp.,191NLRB No. 16. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaybe he couldn't afford to give the men a bonus andovertime.Zehetner's difficultywithEnglishwas com-pounded bywhat appeared to be a general reluctance tocommit himself in any way, but at one point in his directexaminationby the General Counsel,after reading hisaffidavit,Zehetner admitted that Nardozza had tied in hisinability to pay bonuses and overtime, with the Unioncoming in.On examination by Respondent,Zehetner saidthatNardozza had not told him that he would takeanything away from him if he joined the Union.Simone's testimony is to the same effect,that Nardozzahad told him that if the men wanted to go into a union theycould,but they might lose their overtime,side jobs, andChristmas bonus. Nardozza did not say, according toSimone, that this might occuras a result of negotiationswith the Union.Meller testified that Nardozza had asked him why hewanted a union,that it was his privilege to join one, butthat if a Union came in, he did not have to give theemployees overtime work or bonuses. Nardozza did notsay flatly that he would withdraw overtime or bonuses, anditwas Meller's understanding that Nardozza meant theywould have to be negotiated with the Union.Maurer's testimony as to his private conversation withNardozza is much to the same effect-an inquiry as towhether he wanted a Union, and that if a Union got in, itwould start from scratch and everything would have to benegotiated.Montes' recollection was that after Nardozza'susualpreliminary question as to whether he wanted a Union, andhis right to select one,Nardozza had said that if there wasa union in the plant andthey couldnot agree on a contract,the employees would have to go on strike.Sinagara testified that Nardozza, after explaining why hehad discharged Audersch and Ares, told him that whoeverwanted a union could have it, but that one did not need tojoin it in order to get ahead with the Company.Nardozza admitted that in his individual conversationswith the employees on March 1, after explaining why hehad laid Audersch and Ares off, he told them that he hadheard something mentioned about a union,and that hethen asked each one specifically if he wanted a union, andthen told them he was within his rights if he did. He deniedtelling anyone that he would withdraw any benefits onaccount of the Union.A few days later,the Company posted a notice listing thefringe benefits it gave its employees.Nardozza first showedit to the men,discussed it with them, and told them,if theyasked whether those benefits would stand up, that theywould have to come from negotiations with the Union if itsucceeded in getting into the plant. Nardozza said that hedid not recall telling any employees that they might not getrMany, if notall the indicia of coercive interrogation set out inBournev.N L R B,332 F.2d 47, 48 (C A.2), are present here-The discharge ofAudersch and Aresreveals the Employer'shostility to the Union; thequestion asked,whether he wanted a union,was information which could beused as a basis for taking action against him, whether or not Nardozza hadthat in mind at the time;Nardozza was one of the Employer's three topthose benefits, side jobs, or the bonuses they had beengetting up to then.Nardozza testified that he spoke to the shop employeesindividually on March 1 to explain why he had dischargedAudersch and Ares, because it was his normal practice todo so when important changes were to be made in theshop.I think Nardozza realized that the abrupt discharges ofAudersch and Ares would be understood by the employeesas an extraordinary event, particularly as it happened sosoon after their efforts on behalf of the Union. It was forthat reason that Nardozza found it necessary to try tojustify the discharges, and he did so by denying that it wasbecause of the Union. At the same time, however, hisinquiry of each employee whether he wanted a unionwould serve to impress on them, with the firing ofAudersch and Ares fresh in their minds, that continuedadherence to the Union might have the same unpleasantconsequences for them too. I have already discreditedNardozza's testimony that he did not learn of any unionactivityuntilafterAudersch and Ares had been dis-charged, and I also do not believe his explanation that heasked each man if he wanted a union because he had justheard about it by chance during the disturbance in theshop.The true reasons for these inquiries were,I find, thatNardozza wanted to learn what he could about the effectof the Union's organizing campaign so far,and to impresson the men,despite his verbal disclaimer, that there was aconnection between the discharges of Audersch and Aresand their activities on behalf of the Union. He could thenleave it to them to interpret what he said about their rightto join a union, in the light of what had just happened totwo of the men who had already exercised that right. Itherefore find that Nardozza's inquiry of each man as towhether he wanted a union to represent him, just after thedischarges of two men for union activities,was coerciveinterrogation,in violation of Section 8(axl).7Nardozza also told employees DaSilva, Zehetner, Si-mone,and Meller, all of whom I credit,that if the Unioncame in they would probably lose some of their existingbenefitsand working conditions,such as side jobs,overtime,and bonuses.Again,as was the situation above,when Nardozza discharged two known union adherentswhile telling other employees that they had a right to join aunion,he coupled his specific threats of loss of benefitswith generalities about the Company's inability to continueto pay such benefits,and the assumed opposition of theUnion to some of the existing conditions of employment.The reasonable tendency, I find, of what Nardozza wasbothsaying and doing,was to impress on the employeesthe probability that side jobs,overtime, and bonuses wouldbe lost if the employees chose to be represented by theUnion.officials and the man directly in charge of their work,each was calledindividually into Nardozza's office,a very uncommon event;and at leastone of the employees,DaSilva,would not give him a direct answer, nor didany of the other employees who had signed cards admit that he wanted theUnion to represent him. AUTOPROD, INC.E.The Refusal To BargainOn March 1, in a telegram delivered to the Company thenext day, the Union requested recognition on the basis ofthe I I signed cards in its possession. I have already foundthat these cards were valid authorizations by the employeesto have the Union represent them in collective bargaining,and that the Union was in fact their exclusive representa-tive, since a majority of them, in an appropriate unit, haddesignated the Union as such .8 As I have already noted, anagreement for a consent election, based on the Union'spetition for an election, filed on March 12, was withdrawnby the Regional Director after the issuance of thecomplaint in this case.Under the Supreme Court's opinion in theGissel Packingcase,an employer's good or bad faith in refusing torecognize a union on the basis of signed cards is no longerdeterminative of whether there has been an illegal refusalto recognize the majority representative. It is now incum-bent on the Board to appraise the reliability of the cards,on the one hand, and the election process, on the other, asa gauge of employee sentiment. In making such anappraisal, the Board is required to consider the impact onthe employees of employer unfair labor practices. Insetting forth the general principles applicable to theissuance of bargaining orders, the Supreme Court held thatthe Board has authority to issue such orders to remedyunfair labor practices "so coercive that, even in the absenceof a Section 8(a)(5) violation, a bargaining order wouldhave been necessary to repair the unlawful effect of thoseunfair labor practices." The Court also approved theBoard's authority to issue a bargaining order, "in lessextraordinary cases marked by less pervasive practiceswhich nevertheless still have the tendency to underminemajority strength and impede the election processes." Insuch a situation, the Board must examine the nature andextent of the employer's unlawful conduct and ascertainthe likelihood that the use of traditional remedies wouldensure a fair election. The Court instructed the Board todecide whether "even though traditional remedies might beable to ensure a fair election there was insufficientindication that an election . . . would definitely be a morereliable test of the employees' desires than the card counttaken before the unfair labor practices occurred."9Concluding FindingsAs of March 2, the date on which the Union's demandfor recognition was received by the Company, the Unionrepresented 11 employees (including Audersch and Areswho had been discriminatorily discharged the day before),a majority of the 14 employees in the appropriate unit. Inrejecting this demand, after engaging in violations ofSection 8(a)(1) and (3), the Company unlawfully refused tobargain with the Union in violation of Section 8(a)(5) ofthe Act.8The parties agreed that a production and maintenance unit with thecustomaryexclusions is anappropriate unit.9N.L.R.B.v. GisselPacking Company,395 U.S. 575, 614-616.10MedleyDistillingCompany, Inc.,187NLRB No.12;LexingtonConvalescent & Nursing Home, Inc.,190 NLRB No. 30;Midwest Hanger Co.,603The sole remaining issue is whether an order to bargainwith the Union should be issued here. I am satisfied that itshould, under the applicableGisselcriteria. Immediatelyon the advent of the Union, the Company discharged twoof the four employees who had solicited the signing ofauthorization cards, under circumstances that clearlyindicated its opposition to the Union and its intention tothwart the Union's efforts to represent them. The sameday, it coercively interrogated the employees, by askingeach of them whether he wanted a union, while at the sametime threatening them with the loss of substantial fringebenefits.The effect of such actions is not soon overcome. Theabrupt discharge of union adherents in a plant of this sizeflagrantly coerces the other employees into abandoning orconcealing their former desire to have the Union representthem. Any future campaign in the plant for an electionwould be seriously hampered by the fear of the unionproponents that the same fate could await them. Thus, thefree exchange of arguments among employees for andagainst the Union during an election campaign would berestricted by the example already given them as to what theCompany might do to discourage all talk about the Union.Nor is it likely that such a drying up of the Union'spossible support in the plant can be restored by a postednotice that the Employer would not repeat his pastviolations. "Once burned, twice shy," is an adage particu-larly applicable to a campaign on behalf of a union in asmall plant where employees have been cut down as soonas the Union showed its head.10Further, the violations of Section 8(a)(1) committed hereby the Employer would also have a lingenng and pervasiveeffect.To be asked by the plant's general manager, in aprivate interview in his office, whether one wants a unionwhile also being told that substantial benefits may be lost ishardly conducive to a future exercise of the privilege toselect a union through an election.1'To summarize and conclude, I find that a bargainingorder should be entered here as the Company's unfairlabor practices so undermined the Union and impeded theelection process as to make a fair election impossible. Inthe situation present here, employee sentiment once fairlyexpressed through cards would be better protected by abargaining order than through an election.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Actand is engaged in commerce withinthe meaning of Section2(6) and (7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.Allproductionand maintenance employees atRespondent'sNewHydePark plant,excluding officeclericals,professional employees,salesmen,guards and193NLRB No. 85;Short Stop, Inc.,193NLRB No. 107;CorneliusAmerican, Inc.,194 NLRB No. 154.11 In addition to the cases citedin In.10,above, see alsoScoler'sIncorporated192 NLRB No. 49, enfd. 466 F.2d 1289 (C.A. 2); andGeneralStencils,Inc.,195 NLRB No. 173,on remand438 F.2d 894 (C.A. 2). 604DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.ShopmensLocalUnion No. 455,InternationalAssociation of Bridge,Structural and Ornamental IronWorkers,AFL-CIO,was on March 1, 1972, and has beenat all times thereafter,the exclusive collective-bargainingrepresentative of Respondent's employees in the appropri-ate unit,within the meaning of Section 9(a) of the Act.5.By discharging Jose Ares and Walter Audersch forengaging in concerted protected activities,Respondent hasinterfered with,restrained,and coerced its employees inthe exercise of rights guaranteed by Section7 of the Act,and has therebyengaged in unfair labor practices pro-scribed bySection 8(a)(3).6.By refusing to bargain with the above-named labororganization in good faith,Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(5).7.By theforegoing conduct,by interrogating itsemployees in a coercive manner as to whether they wantedthe Union to represent them, and bythreatening them withthe loss of side jobs, overtime,and bonuses if the Unionbecame their collective-bargaining representative,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(axl).8.Theaforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that Respondent has engaged in anunlawful refusal to bargain with the Union in good faith, Ishall recommend that it be ordered to do so upon requestand to cease and desist from other such unfair laborpractices.Respondent must also be ordered to offer fullreinstatementand backpay to Audersch and Ares, both ofwhom were discharged because of their union activity, inviolation of the Act. Backpay is to be computed on aquarterlybasis from the date of their discharges to the dateon which the Companyoffers them reinstatement, asprescribed in F.W.Woolworth Company,90 NLRB 289,plus interest at 6 percent per annum.In view of the nature and extent of the unfair laborpractices found,I shall also order that Respondent ceaseand desist from interfering in any other manner,with therights of its employees to enjoy the statutoryguarantees ofself-organization.Upon the foregoingfindings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 12ORDERRespondent,Autoprod,Inc., its officers,agents,succes-sors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees in a coercive manner as towhether they want the Union to represent them.(b) Threatening employees with loss of benefits if theychoose to be represented by the Union.(c)Discharging or otherwise discriminating againstemployees because of their union activities.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form, join,or assist any labor organiza-tion,to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2.Takethe following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request,bargaincollectively with the Union asthe exclusive bargaining representative of all employees inthe appropriate unit described above, with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment and, if an understanding isreached,embody such understanding in a signed agree-ment.(b) Offer Walter Audersch and Jose Aresimmediate andfull reinstatement to their former jobs at Respondent'splant or,ifthose jobs no longer exist, to substantiallyequivalent positions,without prejudice to their seniority orother rights and privileges,and make each of them wholefor any loss of earnings suffered by reason of Respondent'sdiscrimination against him, in the manner set forth in "TheRemedy."(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports,and all other reportsnecessary to analyze the amount of backpay due, and theright to reinstatement.(d) Post at its plant at New Hyde Park, New York, copiesof the attachednotice marked"Appendix." 13 Copies of thenotice,on forms provided by theRegionalDirector forRegion 29, after being duly signed by an authorizedrepresentative of the Respondent,shall be posted immedi-atelyupon receipt thereof,and be maintained for 60consecutive days thereafter,in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.12 In the event no exceptions are filed as provided by Sec.102.46 of the73 In the event the Board'sOrder is enforced by a Judgment of theRules and Regulations of the National Labor Relations Board,the findings,United States Court of Appeals, the words in the notice reading"Posted byconclusions,and recommended Order herein shall, as provided in Sec.Order of the National Labor Relations Board"shall read "Posted Pursuant102.48 of the Rules and Regulations.be adopted by the Board and becometo a Judgment of the United States Court of Appeals Enforcing an Order ofits findings,conclusions,and Order,and all objections thereto shall bethe National Labor Relations Board." AUTOPROD, INC.605APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL recognize and bargain collectively withShopmens Local Union No. 455,International Associ-ationofBridge,Structuraland Ornamental IronWorkers,AFL-CIO,as the exclusive bargainingrepresentative of our production andmaintenanceemployees,excludingofficeclericals,professionalemployees,salesmen,guards and supervisors.WE WILL NOTquestion our employees in a coercivemanner as to whether they want a Union to representthem.WE WILL NOT threaten our employees with the lossof benefits if they choose to be represented by a Union.WE WILL NOTdischarge or otherwise discriminateagainst our employees because of their union activities.WE WILL offer Walter Audersch and Jose Aresimmediate and full reinstatement to their former jobsor, if those jobs no longer exist,to substantiallyequivalent jobs, without prejudice to their seniority, orother rights and privileges, and we will also make themwhole for anyloss of earningsthey mayhave sufferedbecause of our discrimination against them.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form, join, or assist anylabororganization,toengage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.DatedByAUTOPROD, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 16 Court Street, FourthFloor,Brooklyn,NewYork11241,Telephone212-596-3750.